  Case: 2:21-cv-00006-NCC Doc. #: 10 Filed: 09/15/21 Page: 1 of 8 PageID #: 85




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

AARON-HASSAN JOHNSON-BEY,                        )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 2:21-cv-6-NCC
                                                 )
UNITED STATES OF AMERICA and                     )
STATE OF MISSOURI,                               )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of an amended complaint filed by plaintiff

Aaron-Hassan Johnson-Bey, a Missouri state prisoner who is incarcerated at the Northeast

Correctional Center (“NECC”). For the reasons explained below, this action will be dismissed at

this time, without prejudice.

                                          Background

       The following adjudicated state and federal actions are relevant to the case at bar. In State

of Missouri v. Johnson, No. 09SL-CR10002-01 (21st Jud. Cir. 2009), plaintiff pleaded guilty on

September 13, 2010 to First Degree Robbery, Armed Criminal Action, and First Degree

Tampering with a Motor Vehicle. After he failed to appear for sentencing, a warrant was issued

for his arrest. He was ultimately arrested and, on October 3, 2011, was sentenced to serve a total

of 15 years’ imprisonment. He unsuccessfully sought post-conviction relief in the Missouri State

Courts. In United States v. Johnson, No. 4:11-cr-378-CEJ (E.D. Mo. 2011), plaintiff pleaded guilty

on February 13, 2012 to Interference With Interstate Commerce By Threats or Violence, and

Brandishing a Firearm in Furtherance of a Crime of Violence. On June 19, 2012, he was sentenced

to serve 171 months in prison. Sentence was ordered to run consecutively to the sentence that was
  Case: 2:21-cv-00006-NCC Doc. #: 10 Filed: 09/15/21 Page: 2 of 8 PageID #: 86




imposed in State of Missouri v. Johnson, which plaintiff was serving in the Missouri Department

of Corrections. He did not appeal.

       On October 13, 2020, plaintiff initiated a civil action in this United States District Court

by filing a document in which he demanded that Assistant United States Attorney Thomas Mehan

(the prosecutor who represented the government in United States v. Johnson) prove to him that he

had been lawfully prosecuted in that action. See Johnson-Bey v. Mehan, No. 4:20-cv-1479-SRW

(E.D. Mo. 2020). The Court entered an order instructing plaintiff to file an amended complaint on

the proper form, and to either pay the filing fee or move to proceed in forma pauperis. In response,

plaintiff filed documents indicating his refusal to comply with the Court’s order. On November

23, 2020, the Court dismissed the action pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure. The Court also noted that plaintiff’s filings did not state a viable claim against Assistant

United States Attorney Mehan, and that any claims premised upon his individual sovereignty were

frivolous.

       Plaintiff initiated the instant civil action by filing a pleading titled “Truth Affadavit [sic] in

the Nature of Article 3 Section 2 Complaint.” He indicated an intent to bring civil claims against

the United States of America and the State of Missouri, and he paid the full filing fee required for

the initiation of a civil case. He claimed the United States of America and the State of Missouri

were liable to him because they violated his constitutional rights “in their completion” of State of

Missouri v. Johnson and United States v. Johnson. Upon initial review, the Court determined the

pleading was defective but instead of dismissing the action at that time, the Court gave plaintiff

the opportunity to file an amended complaint. In so doing, the Court instructed plaintiff, among

other things, that if he wished to challenge his state or federal judgments, or otherwise challenge

the validity of his confinement or matters affecting its duration, he must file a habeas corpus action



                                                   2
  Case: 2:21-cv-00006-NCC Doc. #: 10 Filed: 09/15/21 Page: 3 of 8 PageID #: 87




pursuant to 28 U.S.C. § 2254 and/or 28 U.S.C. § 2255. Plaintiff has now filed an amended

complaint, which the Court reviews pursuant to 28 U.S.C. § 1915A.

                                     The Amended Complaint

        Plaintiff filed the amended complaint pursuant to 42 U.S.C. § 1983 against the United

States of America and the State of Missouri. It is obvious plaintiff seeks to challenge the federal

and state criminal judgments cited above. He claims the United States of America and the State of

Missouri are liable to him because they caused him to receive consecutive sentences, serve “a

decade of prison time,” and suffer a “very hard uphill path toward a remedy.” He claims the United

States of America and the State of Missouri injured his “reliance on the Full Faith and Credit of

the United States of America and its legal tentacles operating under the Constitution for the United

States of America and trust thereof . . . .” He also claims the United States of America wrongfully

caused him to be indicted in federal court and held in custody. Plaintiff’s allegations against the

United States of America are as follows.

        In September of 2011, the United States of America “completed a proffer” with him in

order to “gain venue and officially charge” him, and was able “to arrive at a contractual agreement,

in which the Defendant was/is the sole benefiting party.” Plaintiff was injured because he received

no benefit from his cooperation. From May of 2014 to December of 2015, the United States of

America wrongfully held plaintiff in custody, and caused him to lose the chance to appeal a

decision. Plaintiff neither identifies the decision he wished to appeal, nor explains how being held

in custody affected his ability to appeal it.

        Plaintiff’s allegations against the State of Missouri are as follows. In September of 2011,

Judge James Hartenbach (the Missouri State Court judge who presided over State of Missouri v.

Johnson) suggested to plaintiff and his attorney that plaintiff’s sentencing date would be continued.



                                                 3
  Case: 2:21-cv-00006-NCC Doc. #: 10 Filed: 09/15/21 Page: 4 of 8 PageID #: 88




Assistant Prosecuting Attorney Patrick Monahan (the prosecutor who represented the State in State

of Missouri v. Johnson) was not advised, and plaintiff suffered “injury to the Plaintiff’s ability to

have a fair and just hearing.” Before the October 3, 2011 sentencing hearing, persons plaintiff

identifies as “agents” of the State of Missouri witnessed “a complete breakdown” between plaintiff

and his attorney. Those “agents” failed to report it to the state court, which injured plaintiff’s

“ability to have a just and fair hearing” and “injured the Plaintiff’s trust in Defendant STATE OF

MISSOURI’S obligation to protect” his rights. Finally, Judge Hartenbach failed to consider

plaintiff’s claim against his attorney, and refused to let him hire new counsel.

           As relief, plaintiff asks this Court to “interpret if the Defendants’ actions were fair and just

under the Law of Equity as mentioned in the Constitution for the United States of America,” and

“interpret the Constitutionality of the proffer procedure.” He avers he wishes to “settle” with the

United States of America and the State of Missouri, although he does not explain what he means

by that.

                                              Legal Standard

        Pursuant to 28 U.S.C. § 1915A(a), this Court “shall review before docketing if feasible or,

in any event, as soon as practicable after docketing, a complaint in a civil action in which a prisoner

seeks redress from a governmental entity or officer or employee of a governmental entity.” Upon

such review, this Court shall dismiss the complaint or any portion thereof if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915A(b).

                                                 Discussion

        To the extent plaintiff challenges the validity of his confinement and/or seeks relief in the

form of immediate or speedier release, this action is subject to dismissal. As this Court previously

advised plaintiff, federal habeas corpus is the exclusive means by which to challenge the validity



                                                      4
  Case: 2:21-cv-00006-NCC Doc. #: 10 Filed: 09/15/21 Page: 5 of 8 PageID #: 89




of his confinement, or seek immediate or speedier release. Preiser v. Rodriguez, 411 U.S. 475, 500

(1973).

          Additionally, both of the named defendants are immune from suit. “[T]he United States, as

sovereign, ‘is immune from suit save as it consents to be sued . . . and the terms of its consent to

be sued in any court define that court’s jurisdiction to entertain the suit.’” Lehman v. Nakshian,

453 U.S. 156, 160 (1981) (quotation omitted). See FDIC v. Meyer, 510 U.S. 471, 475 (1994)

(absent a waiver, sovereign immunity shields the United States Federal Government and its

agencies from suit). To sue the United States, a plaintiff must show both waiver of sovereign

immunity and grant of subject matter jurisdiction. V S Ltd. P’ship v. Dep’t of Hous. & Urban Dev.,

235 F.3d 1109, 1112 (8th Cir. 2000).

          Here, plaintiff brings claims pursuant to 42 U.S.C. § 1983. Section 1983 provides a federal

cause of action for the deprivation, under color of law, of a citizen’s rights, privileges, or

immunities secured by the Constitution and laws of the United States. However, § 1983 provides

for relief against state actors, not the United States of America. See West v. Atkins, 487 U.S. 42,

48 (1988). To the extent plaintiff can be understood to bring claims pursuant to Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), Bivens and its

progeny do not waive sovereign immunity for actions against the United States. Laswell v. Brown,

683 F.2d 261, 268 (8th Cir. 1982).

          Plaintiff also references 28 U.S.C. § 1331, but “§ 1331 does not, in and of itself, create

substantive rights in suits brought against the United States. Thus, if § 1331 is to be used to secure

relief against the United States, it must be tied to some additional authority which waives the

government’s sovereign immunity.” Sabhari v. Reno, 197 F.3d 938, 943 (8th Cir. 1999). Finally,

because the amended complaint asserts no claims that would be cognizable in tort under the laws



                                                   5
  Case: 2:21-cv-00006-NCC Doc. #: 10 Filed: 09/15/21 Page: 6 of 8 PageID #: 90




of the State of Missouri, it cannot be construed as raising claims pursuant to the Federal Tort

Claims Act. Plaintiff does not assert any other basis for his suit against the United States of

America, and no such basis is apparent. The Court therefore concludes that the United States of

America is immune from suit.

       The State of Missouri is also immune from suit. The Eleventh Amendment has been held

to confer immunity on an un-consenting state from federal lawsuits brought by its own citizens, or

by citizens of another state. Edelman v. Jordan, 415 U.S. 651, 662-63 (1974). See also Webb v.

City of Maplewood, 889 F.3d 483, 485 (8th Cir. 2018) (“The Eleventh Amendment protects States

and their arms and instrumentalities from suit in federal court”), and Egerdahl v. Hibbing Cmty.

Coll., 72 F.3d 615, 618-19 (8th Cir. 1995) (“Generally, in the absence of consent a suit in which

the State or one of its agencies or departments is named as the defendant is proscribed by the

Eleventh Amendment”). There are two “well-established exceptions” to Eleventh Amendment

immunity: Where Congress has statutorily abrogated such immunity by clear and unmistakable

language, and where a state has waived its immunity and consented to suit in federal court. Barnes

v. State of Missouri, 960 F.2d 63, 64-65 (8th Cir. 1992). Neither exception applies here. Plaintiff

neither demonstrates Congressional abrogation of the State of Missouri’s immunity, see Quern v.

Jordan, 440 U.S. 332, 342-46 (1979) (§ 1983 does not abrogate a state’s sovereign immunity) nor

shows the State of Missouri has waived its immunity. The Court therefore concludes that the State

of Missouri is immune from suit.

       To the extent plaintiff can be understood to seek damages from any state or federal official

pursuant to 42 U.S.C. § 1983 or Bivens based upon alleged wrongdoing in his state or federal

criminal proceedings, the amended complaint fails to state a claim upon which relief may be

granted. In Heck v. Humphrey, the Supreme Court addressed the issue of whether a state prisoner



                                                6
  Case: 2:21-cv-00006-NCC Doc. #: 10 Filed: 09/15/21 Page: 7 of 8 PageID #: 91




could challenge the constitutionality of his criminal conviction in a suit under § 1983, and

determined such an action would not be cognizable. 512 U.S at 483. In reaching its decision, the

Court noted that a § 1983 action was an inappropriate vehicle for challenging criminal judgments.

Id. at 486. The Court wrote:

                 [I]n order to recover damages for allegedly unconstitutional
                 conviction or imprisonment, or for other harm caused by actions
                 whose unlawfulness would render a conviction or sentence invalid,
                 a § 1983 plaintiff must prove that the conviction or sentence has
                 been reversed on direct appeal, expunged by executive order,
                 declared invalid by a state tribunal authorized to make such
                 determination, or called into question by a federal court’s issuance
                 of a writ of habeas corpus…A claim for damages bearing that
                 relationship to a conviction or sentence that has not been so
                 invalidated is not cognizable under § 1983.

Id. at 487-88.

       Thus, when a state prisoner seeks damages pursuant to § 1983, the district court must

consider whether a judgment for the plaintiff would “necessarily imply the invalidity of his

conviction or sentence.” Id. at 488. If it would, the district court must dismiss the complaint unless

the plaintiff can show that the conviction or sentence has already been invalidated. Id. See also

Edwards v. Balisok, 520 U.S. 641, 648 (1997) (concluding that state prisoner’s “claim for

declaratory relief and money damages based on allegations of deceit and bias on the part of the

decisionmaker that necessarily imply the invalidity of the punishment imposed, is not cognizable

under § 1983”). Heck’s favorable termination rule applies to claims brought pursuant to Bivens.

See Gordon v. Hansen, 168 F.3d 1109, 1113 (8th Cir. 1999).

       In this case, plaintiff points to alleged wrongdoing during his state and federal criminal

proceedings, and claims the United States of America and the State of Missouri caused him to

receive consecutive sentences, serve “a decade of prison time,” and suffer a “very hard uphill path

toward a remedy.” He asks this Court to determine whether his rights were violated during those

                                                  7
  Case: 2:21-cv-00006-NCC Doc. #: 10 Filed: 09/15/21 Page: 8 of 8 PageID #: 92




proceedings, and to help him “settle” with the defendants. Judgment in plaintiff’s favor would

necessarily imply the invalidity of plaintiff’s state and federal convictions or sentences. Because

plaintiff has not demonstrated that his state or federal convictions or sentences have been

invalidated, any § 1983 or Bivens claims he can be understood to raise here are barred by Heck.

       To the extent plaintiff can be understood to sue Judge Hartenbach for actions he took within

the scope of serving as the presiding judge in State of Missouri v. Johnson, or to sue Assistant

United States Attorney Mehan for actions he took within the scope of representing the State of

Missouri in that action, they are immune from suit. See Mireles v. Waco, 502 U.S. 9, 9 (1991)

(Judges are generally immune from suits for money damages), and Sample v. City of Woodbury,

836 F.3d 913, 916 (8th Cir. 2016) (“Absolute immunity protects prosecutors against claims arising

from their initiation of a prosecution and presenting a criminal case insofar as that conduct is

intimately associated with the judicial phase of the criminal process.”). Finally, the amended

complaint would not state a viable § 1983 access-to-courts claim because it fails to establish that

plaintiff suffered an “actual injury” as defined in Lewis v. Casey, 518 U.S. 343, 351-52 (1996).

       Therefore, for all of the foregoing reasons, this action will be dismissed at this time, without

prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.




                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE

Dated this 15th day of September, 2021.



                                                  8
